Exhibit 10.1 AMENDMENT TO REALTY INCOME CORPORATION 2003 INCENTIVE AWARD PLAN (as amended and restated February21, 2006) THIS AMENDMENT TO THE REALTY INCOME CORPORATION 2(as amended and restated February21, 2006), made as of May15, 2007, is adopted by Realty Income Corporation, a Maryland corporation (the “Company”).Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the Plan (as defined below). WHEREAS, the Company maintains the Realty Income Corporation 2003 Incentive Award Plan, as amended and restated February21, 2006 (the “Plan”); WHEREAS, pursuant to Section 11.2 of the Plan, the Company reserved the right to amend the Plan; and NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended as follows: 1. Section 7.3(c) of the Plan is hereby amended in its entirety and restated as follows: “Shares of Restricted Stock granted on or after May15, 2007 pursuant to clause B of Section7.3(a)(ii) shall vest based on Independent Directors’ Years of Service in accordance with the following schedule: Years of Service at the Date of Grant Percentage Vested Less than five 33-1/3% increments on each of the first three anniversaries of the date the shares of Restricted Stock are granted (rounded up to the nearest whole share) Six 50% increments on each of the first two anniversaries of the date the shares of Restricted Stock are granted Seven 100% vested on the first anniversary of the date the shares of Restricted Stock are granted Eight or more 100% vested as of the date the shares of Restricted Stock are granted For purposes of this Plan, “Years of Service” for a Director shall mean each 365-day period of his or her continuous service to the Company as an Employee, Director or Consultant. The Committee shall have sole, final and binding authority to determine any questions regarding a Director’s Years of Service for purposes of the Plan.” 2. This Amendment shall be and is hereby incorporated in and forms a part of the Plan. 3. All other terms and provisions of the Plan shall remain unchanged except as specifically modified herein. Executed on this 15th day of May, 2007. By: /s/ Michael R. Pfeiffer Michael R. Pfeiffer Executive Vice President, General Counsel
